Case: 4:18-cv-01568-RLW Doc. #: 40 Filed: 08/23/19 Page: 1 of 1 PageID #: 3026



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

KEITH ROSE,                                  )
                                             )
               Plaintiff,                    )       Case No. 4:18-CV-1568
                                             )
v.                                           )       JURY TRIAL DEMANDED
                                             )
CITY OF ST. LOUIS, et al.,                   )
                                             )
               Defendants.                   )

                                 ENTRY OF APPEARANCE

       COMES NOW Assistant City Counselor Megan Bruyns and hereby enters her appearance

as counsel of record for Aaron Gaddis, and further notifies this Court that Defendant Gaddis agrees

to waive service of process and will file an Answer or other responsive pleading within sixty (60)

days per Rule 4(d)(3).

                                             Respectfully submitted,

                                             JULIAN BUSH
                                             CITY COUNSELOR

                                             /s/ Megan Bruyns
                                             Megan G. Bruyns, #69987 MO
                                             Assistant City Counselor
                                             1200 Market Street
                                             City Hall, Room 314
                                             St. Louis, MO 63103
                                             314.622.3366
                                             FAX: 314.622.4956
                                             BruynsM@stlouis-mo.gov
                                             Attorney for Defendant Gaddis

                                CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system.

                                                                                /s/ Megan Bruyns
